Per Curiam.
The defendant challenges the constitutional validity of identification procedures used by the state. We have afforded the defendant’s claims of error the appropriate scope of review, and we find nothing *810to support the defendant’s contention that the procedures were impermissibly suggestive. See, e.g., Manson v. Brathwaite, 432 U.S. 98, 97 S. Ct. 2243, 53 L. Ed. 2d 140 (1977); Neil v. Biggers, 409 U.S. 188, 93 S. Ct. 375, 34 L. Ed. 2d 401 (1972); State v. Hamele, 188 Conn. 372, 377, 449 A.2d 1020 (1982); State v. DeJesus, 7 Conn. App. 309, 315, 508 A.2d 463 (1986).
There is no error.